KLEES, Judge.
The defendants, Donnie Frith and Larry Thomas, were charged by bill of information with theft under La.R.S. 14:67. They both exercised their right to trial by jury, and on November 10, 1982 were found guilty. Following a pre-sentence investigation, both defendants were sentenced to five years each at hard labor with the Department of Corrections. From this conviction and sentence, both defendants appeal.
FACTS
Robert Delonde testified that on the evening of September 26, 1981, he was outside his home working on his inlaws’ pickup truck. About 10:00 p.m., he noticed a white van pull up and back up to an uncompleted building site. He then saw two males get out of the van and begin loading it with plywood, window frames, and felt. Mr. Delonde became suspicious and called the owner of the construction site. Several minutes later, the police arrived, stopping the van as it was leaving the complex.
The arresting officers testified that the defendants told them they were given permission by the owner to take the material to a place under the Claiborne overpass. Although the name of the alleged owner was not in the police report, one officer testified that he thought the name was “Green” and the other officer testified that whatever name it was, he could not track it down.
*688John Young testified on behalf of the owner. He related that at the time of the incident, he was the Project Manager; he ordered the material for the job; the value of the materials was $1200.79; the defendants at trial were the same two individuals he saw in police custody that night; they did not have permission to remove the materials; they were not job site personnel and, to his knowledge, no sub-contractors borrowed any materials over a two year period.
The defendant, Larry Thomas, took the stand and testified that on the date in question, he was visiting a liquor store off Claiborne and Erato. The liquor store is a frequenting place of carpenters and on occasion one can find spot jobs there. Thomas related that a “Mr. Taylor”, who was drinking either scotch or whiskey, was lamenting that he should have carried some materials over to the Lafitte Sash and Door Lumber Co. He asked Thomas if he wanted to move it and Thomas agreed. Thomas testified that he went home, ate and dressed, contacted Frith and together they went to the Lafitte Sash and Door Lumber Co. There they met Taylor and were given the white van and $100.00. They then went to the job site, the Skyview Apartments in New Orleans East, following Taylor. Taylor showed them what he wanted them to move, and left after ten or fifteen minutes. After they finished loading the van, they departed and then they were stopped by the police.
1. Errors Patent —
After examining the record we find no errors patent.
2. Sufficiency of Evidence—
Having reviewed the record for sufficiency of evidence, we find that either under Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979) or under 15:438 (circumstantial evidence), as well as State v. Fuller, 414 So.2d 306 (La.1982), the evidence is legally sufficient to sustain the convictions.
Accordingly, the convictions and sentences are hereby affirmed.
AFFIRMED.